DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 04/23/2020. Claims 1-20 are currently pending.)
Suggestions on how to overcome any objection(s) and rejection(s) raised in this office action are found at the end of such sections. 
                    Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2020 and 03/08/2022 was filed before the mailing date of the office correspondence on 03/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                                  Claim Objections
Claim 1 and 12 are objected to because of the following informalities:  
The second to the last limitation of claims 1 and 12 recites preventing the data packet “form” flowing between the data source machine and the data client.  
Appropriate correction is required.
                                                          Specification
The disclosure is objected to because of the following informalities:  
Paragraph 0006: line 2 reads “may include” twice
Paragraph 0047: line 1 reads “inventio”
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-5, 7, 11-12, 14-15, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12: the term “a comprehensive analysis” was recited two times in each of the claims. It is not clear whether the applicant is referring to the same “a comprehensive security analysis” or not. Are there two “a comprehensive security analysis” in the invention? 
The applicant is advised to make appropriate correction as whether there are two “a comprehensive security analysis” or the applicant is referring to the same “a comprehensive security analysis” in the claims. Claims 3-5, 7, 11,14, 15, 17, and 20 are rejected by virtue of their dependency on claims 1 and 12 respectively and fail to cure the indefiniteness.
  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4-5, 7-8, 10, 12, 15, and 17-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S. PGPub. No 20100125900 to Dennerline et al. (hereinafter Dennerline).

Regarding claim 1, Dennerline discloses a method for classifying data in real-time, the method comprising: 
capturing a plurality of data packets (plurality of packets, ¶0006;) flowing between a data source machine (source computer 120, ¶0016, Fig. 1) and a data client (destination computer 160, ¶0016, Fig. 1): 
searching at least one of the data packets (¶0032; wherein the data packet in the network is searched) for tokens (¶0019; wherein the signatures or other patterns of bits in each packet are the tokens) associated with sensitive information (¶0019; where intrusion is considered as sensitive information)
if tokens associated with sensitive information are not found in a data packet (¶0032): 
allowing the data packet to flow between the data source machine and the data client (¶0032, wherein data is forwarded to the subnet 170): and
sending the data packet to a comprehensive security analysis (Fig. 1, wherein there is a firewall between the subnet 170 and the data client 160 and wherein a firewall is a form of security analysis;
and if tokens associated with sensitive information are found in the data packet:(¶0032 malicious packet): 
 
and sending the data packet to a comprehensive security analysis, (¶0003, wherein the blocked/dropped packets are sent for comprehensive analysis by a system the system administrator).

Regarding claim 4, Dennerline discloses the method of claim one wherein the data packet is one of: a query sent from the data client to the data source machine, and a response sent from the data source machine to the data client.                                                                                     See Dennerline disclosure of two-directional communication of a packet which involves a request (query) and response in ¶0036 Next, program 147 determines if this packet has a flow-based protocol, i.e., a protocol which involves a two-directional communication (decision 204). Typically, a two-directional communication includes a setup of the communication, a request, a response and a closure of the communication. The examiner equates this to a query sent from the data client to the data source machine, and a response sent from the data source machine to the data client.
Regarding claim 5, Dennerline discloses the method of claim 1, wherein capturing and searching are performed by a software agent that is installed on the data source machine.  
Dennerline discloses an intrusion analysis engine in the source computer and implemented in software which the examiner equates to a software agent that is installed on the data source machine in ¶0018 “Source computer 120 also includes an intrusion analysis engine 152 (implemented in software and/or hardware) which analyzes incoming packets to detect and block intrusions such as viruses, worms, or other packets which attempt to exploit a vulnerability in the destination computer or cause denial of service attacks. Intrusion analysis engine 152 can also block messages with unwanted content such as pornography and/or spam”.
 	Regarding claim 7, Dennerline discloses the method of claim 1, wherein searching the data packet for tokens associated with sensitive information comprises at least one of: wildcard search, pattern search and dictionary search.                                                                          Dennerline discloses the concept of detection of intrusion in packets based on signatures and patterns in ¶0020 “By way of further example, a known Internet Security System PAM.TM. intrusion analysis engine detects intrusions in packets based on signatures and patterns, vulnerable host simulation, known malicious behavior, traffic anomalies, protocol anomalies and other types of exploits…..”.
Regarding claim 8, Dennerline discloses the method of claim 1, comprising: updating the tokens associated with sensitive information based on results of the comprehensive security analysis.  
Dennerline discloses the concept of updating the packet’s flow attributes after analyzing the packet for intrusion which is in conformity with the limitation of claim 8 above: ¶0044 “In response to the notification from program 147, intrusion analysis engine 152 analyzes the packet for intrusions in a known manner as described above. Next, program 147 updates the packet's flow attributes, as described above (step 242). Next, program 147 proceeds to decision 244-248, as described above”.
Regarding claim 10, Dennerline discloses the method of claim 1, comprising: issuing a security alert if tokens associated with sensitive information are found in the data packet and if the comprehensive security analysis finds security issues.  
 discloses the concept of notifying the administrator who will further analyze the notification if an intrusion in a packet is detected by the IPS in ¶0003 “If the IPS detects an intrusion in a packet, the IPS can automatically block/drop the packet, block the flow associated with the packet, and/or notify (alert) an administrator. The administrator can further analyze the notification details, and if he or she determines that the notification is associated with an intrusion, may change the configuration of a firewall to block the intruder, report the event to the authorities, gather forensic evidence, clean any compromised hosts, and/or contact the administrator of the network that was the source of the attack”.
See also Dennerline disclosure in ¶0076 “Flows marked fast forward can continue to be inspected and any detected security violation (security issues) can be reported”
The examiner interprets these two paragraphs as issuing a security alert if tokens associated with sensitive information are found in the data packet and if the comprehensive security analysis finds security issues.  
Regarding claim 12, Dennerline discloses a system for classifying data in real-time, the system comprising: 
a memory: and a processor configured to: (¶0040 “In such implementations, an application program (e.g., application 127, program 147, intrusion analysis engine 152 or application 167), or software components thereof, including instructions or code for performing the methodologies of the invention, as described herein, may be stored on one or more associated storage devices (e.g., ROM 124, 144 or 164 and/or storage units 126, 146 or 166) and, when ready to be utilized, loaded in whole or in part (e.g., into RAM 123, 143 or 163) and executed by one or more processors (e.g., CPUs 121, 141 or 161).                            

searching at least one of the data packets (¶0032; wherein the data packet in the network is searched) for tokens (¶0019; wherein the signatures or other patterns of bits in each packet are the tokens) associated with sensitive information (¶0019; where intrusion is considered as sensitive information)
if tokens associated with sensitive information are not found in a data packet (¶0032): 
allowing the data packet to flow between the data source machine and the data client (¶0032, wherein data is forwarded to the subnet 170): and
sending the data packet to a comprehensive security analysis (Fig. 1, wherein there is a firewall between the subnet 170 and the data client 160 and wherein a firewall is a form of security analysis;
and if tokens associated with sensitive information are found in the data packet:(¶0032 malicious packet): 
preventing the data packet from flowing between the data source machine and the data client:( ¶0032, wherein the packet is dropped if it is found to be malicious); 
and sending the data packet to a comprehensive security analysis, (¶0003, wherein the blocked/dropped packets are sent for comprehensive analysis by a system the system administrator). 
 
                                                                                            

Regarding claim 15, Dennerline discloses the system of claim 12. wherein the data packet is one of: a query sent from the data client to the data source machine, and a response sent from the data source machine to the data client.                                                                                         See Dennerline disclosure of two-directional communication of a packet which involves a request (query) and response in ¶0036 Next, program 147 determines if this packet has a flow-based protocol, i.e., a protocol which involves a two-directional communication (decision 204). Typically, a two-directional communication includes a setup of the communication, a request, a response and a closure of the communication. The examiner equates this to a query sent from the data client to the data source machine, and a response sent from the data source machine to the data client. 
Regarding claim 17, Dennerline discloses the system of claim 12 wherein searching the data packet for tokens associated with sensitive information comprises at least one of: wildcard search, pattern search and dictionary search.                                                                          Dennerline discloses the concept of detection of intrusion in packets based on signatures and patterns in ¶0020 “By way of further example, a known Internet Security System PAM.TM. intrusion analysis engine detects intrusions in packets based on signatures and patterns, vulnerable host simulation, known malicious behavior, traffic anomalies, protocol anomalies and other types of exploits…..”. 
Regarding claim 18, Dennerline discloses the system of claim 12, wherein the processor is configured to: update the tokens associated with sensitive information based on Dennerline discloses the concept of updating the packet’s flow attributes after analyzing the packet for intrusion which is in conformity with the limitation of claim 18 above: ¶0044 “In response to the notification from program 147, intrusion analysis engine 152 analyzes the packet for intrusions in a known manner as described above. Next, program 147 updates the packet's flow attributes, as described above (step 242). Next, program 147 proceeds to decision 244-248, as described above”.
Regarding claim 19, Dennerline discloses the system of claim 12, wherein the processor is configured to: issue a security alert if tokens associated with sensitive information are found in the data packet and if the comprehensive security analysis finds security issues.            Dennerline discloses the concept of notifying the administrator who will further analyze the n otification if an intrusion in a packet is detected by the IPS in ¶0003 “If the IPS detects an intrusion in a packet, the IPS can automatically block/drop the packet, block the flow associated with the packet, and/or notify (alert) an administrator. The administrator can further analyze the notification details, and if he or she determines that the notification is associated with an intrusion, may change the configuration of a firewall to block the intruder, report the event to the authorities, gather forensic evidence, clean any compromised hosts, and/or contact the administrator of the network that was the source of the attack”.                                                 See also Dennerline disclosure in ¶0076 “Flows marked fast forward can continue to be inspected and any detected security violation (security issues) can be reported”                       The examiner interprets these two paragraphs as issuing a security alert if tokens associated .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 6, 9, 11, 13-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub No 20100125900 to Dennerline et al. (hereinafter Dennerline) in view of U.S. PGPub No 20190347413 to Dubrovsky et al. (hereinafter Dubrovsky)

Regarding claim 2, Dennerline discloses the method of claim 1. However, Dennerline does not disclose the following limitation taught by Dubrovsky: comprising, if tokens associated with sensitive information are found in the data packet: continuing to prevent the data packet  if tokens associated with sensitive information are found in the data packet: continuing to prevent the data packet from flowing between the data source machine and the data client if the comprehensive security analysis finds security issues:                                          ¶0088 “When the result 637 from the datacenter 630 indicates that there is a malware signature match or indicates that program code associated with the file performs suspicious activity, the gateway device 610 may then block the file from being sent to the client machine 620. For instance, the gateway device 610 may simply discard the data packets not yet forwarded to the client machine 620, instead of continuing to forward the data packets to the client machine 620”. The gateway device performs the comprehensive security analysis.                                       and allowing the data packet to flow between the data source machine and the data client if the comprehensive security analysis finds no security issues.
See Dubrovsky disclosure about continuing to forward the packet if no security issues were  found in ¶0088 “Otherwise, if there is no match or suspicious activity observed, then the file is not likely to contain malware, and thus, the gateway device 610 continues to forward data packets of the file to the client machine 620 until all data packets of the file have been forwarded”.                                                                                                                         Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the method of Dennerline by incorporating the concept of continuing forwarding the data packets if no security issue is detected or continuing blocking the data packets if it is found to be malicious as disclosed by Dubrovsky and be motivated in doing 
Regarding claim 3, Dennerline discloses the method of claim 1. However, Dennerline does not disclose the following limitation taught by Dubrovsky: wherein the data source machine is selected from the list consisting of: a database server, a file server, a proxy and a database server. a combination of a proxy and a file server. a combination of a network gate and a database server, and a combination of a network gate and a file server.                                       See Dubrovsky disclosure about the datacenter which includes at least one computing machine and at least one computer-readable storage medium in ¶0081“The datacenter 630 includes at least one computing machine and at least one computer-readable storage medium……….”. The examiner equates the datacenter to the data source machine.
Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the method of Dennerline by incorporating the concept of data source machine as disclosed by Dubrovsky and be motivated in doing so because it provides a utilization method to store information relating to behavior patterns that may be associated with or that characterize potentially malicious code. (Dubrovsky ¶0081). 
Regarding claim 6, Dennerline discloses the method of claim 5. However, Dennerline does not discloses the following limitation taught by Dubrovsky: “The method of claim 5, wherein performing a comprehensive security analysis is performed by a dedicated security server, and wherein the data packet is sent to the dedicated security server for performing the comprehensive security analysis.  
Such updates may be performed manually by an administrator of the datacenter, or automatically by downloading from another server of a network security company that provides such updates…….”
The examiner equates this to comprehensive security analysis being performed by a dedicated security server as recited in claim 6 above.
Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the method of Dennerline in claim 5 by incorporating the concept of security screening as disclosed by Dubrovsky and be motivated in doing so because it provides a utilization method to perform security screening related tasks such as signature /pattern matching, hash comparison, deep packet inspection, e.t.c. (Dubrovsky ¶0081).

Regarding claim 9, Dennerline discloses the method of claim 1, wherein the comprehensive security analysis comprises: parsing the data packet: and building hierarchy of the data:  See Dennerline disclosure about parsing the data packet in ¶0035 “…… In response, program 147 parses the packet and identifies attributes of the packet relevant to determining the composite score or whether the packet should automatically be dropped…….” 
See Dennerline disclosure about building a data structure (hierarchy) which represents a given flow in ¶0077 “….. As described in section I, the flow object is a data structure which represents a given flow. In this illustrative embodiment, flow object 400 has been expanded to include additional fields. For example, field 410 represents the state by setting condition flags for normal operation, for fast forwarding, for autodrop, and for the catch-up mode. Field 420 includes counters which indicate number of packets that are enqueued or currently processed in the backend for the flow represented by this flow object……”)
However, Dennerline does not disclose the following limitation taught by Dubrovsky:
mapping metadata to data: and processing policy rules, 
Dubrovsky discloses mapping of metadata to data in ¶0049 “……where that modification of the data set may include adding the classification to metadata associated with the data set……..” and ¶0050 “In certain instances a data set that includes suspected malicious code may be modified, for example by adding metadata information that identifies the data set as possibly being malicious”. The examiner equates this to mapping metadata to data.
Dubrovsky discloses the concept of processing policy rules in ¶0084 “Alternatively or additionally, a content rating may be associated with an authorization level and an access policy. In such instances, a user of a client device may be prohibited from accessing certain content when that user is not authorized to view or receive that content based on that user not being authorized to receive or view that content based on a policy”.
Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the method of Dennerline in claim 1 by incorporating the concept of adding metadata information that identifies the data set as possibly being malicious based on policy rules as disclosed by Dubrovsky and be motivated in doing so because it provides a utilization method to modify the data set, thereby disables the executable code in the data set.(Dubrovsky ¶0049).
Regarding claim 11, Dennerline discloses the method of claim 1, comprising: - 26 -P-593365-US after capturing: analyzing the headers to determine security status of packets associated with the headers: and selecting the at least one data packet based on the security status.  
Dennerline discloses the concept of analyzing (checking) the information on the header of a packet before forwarding the packet to destination computer a firewall or other gateway in ¶0063 “……..After checking the destination IP address, application identifier or other destination indicia contained in the packet's header, firewall (or other gateway) 172 forwards the packet to destination computer 160”. The firewall or other gateway determine the security status of the packet before forwarding it to the destination computer.
Dennerline discloses selection of packets based on their threat-score (security status) in ¶0055 “…..Based on their threat-score, selected packets are either dropped (high threat), or fast forwarded (low threat) in order to ensure continued inspection for unknown and newly arriving connections”.
 However, Dennerline does not disclose the following limitation taught by Dubrovsky: decrypting the plurality of data packets to obtain a header of each packet.
Dubrovsky discloses the concept of decrypting the plurality of data packets in ¶0040 “The de-obfuscating of a set of computer data may include decrypting, reordering, or resequencing data included in that set of computer data. In certain instances, a portion of the data included in the set of computer data may be decrypted. The decryption may include XORing at least a portion of the data included in the data packet set with other data or with other data included in the data packet set…..” Once the data packet is decrypted, the header can be obtained.


Regarding claim 13, Dennerline discloses the system of claim 12.
 However, Dennerline does not disclose the following limitation taught by Dubrovsky: comprising, if tokens associated with sensitive information are found in the data packet: continuing to prevent the data packet from flowing between the data source machine and the data client if the comprehensive security analysis finds security issues: 
Dubrovsky discloses if tokens associated with sensitive information are found in the data packet: continuing to prevent the data packet from flowing between the data source machine and the data client if the comprehensive security analysis finds security issues: 
  ¶0088 “When the result 637 from the datacenter 630 indicates that there is a malware signature match or indicates that program code associated with the file performs suspicious activity, the gateway device 610 may then block the file from being sent to the client machine 620. For instance, the gateway device 610 may simply discard the data packets not yet forwarded to the client machine 620, instead of continuing to forward the data packets to the client machine 620”. The gateway device performs the comprehensive security analysis.
and allowing the data packet to flow between the data source machine and the data client if the comprehensive security analysis finds no security issues.  
See Dubrovsky disclosure about continuing to forward the packet if no security issues were  found in ¶0088 “Otherwise, if there is no match or suspicious activity observed, then the file is not likely to contain malware, and thus, the gateway device 610 continues to forward data packets of the file to the client machine 620 until all data packets of the file have been forwarded”.                                                                                                                            Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Dennerline by incorporating the concept of continuing forwarding the data packets if no security issue is detected or continuing blocking the data packets if it is found to be malicious as disclosed by Dubrovsky and be motivated in doing so because it provides a utilization method to detect and block malware included in the received data set-Dubrovsky abstract.
Regarding claim 14, Dennerline discloses the system of claim 12. However, Dennerline does not disclose the following limitation taught by Dubrovsky: wherein the data source machine is selected from the list consisting of: a database server, a file server, a proxy and a database server. a combination of a proxy and a file server. a combination of a network gate and a database server, and a combination of a network gate and a file server.                                See Dubrovsky disclosure about the datacenter which includes at least one computing machine and at least one computer-readable storage medium in ¶0081 “The datacenter 630 includes at least one computing machine and at least one computer-readable storage medium……….”. The examiner equates the datacenter to the data source machine.                                               Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Dennerline by incorporating the concept of data source machine as disclosed by Dubrovsky and be motivated in doing so because it provides a utilization method to store information relating to behavior patterns that may be associated with or that characterize potentially malicious code. (Dubrovsky ¶0081).

Regarding claim 16, Dennerline discloses the system of claim 12.                                        However, Dennerline does not disclose the following limitation taught by Dubrovsky: wherein that the processor is installed on the data source machine, and wherein performing a comprehensive security analysis is performed by a dedicated security server, and wherein the processor is configured to send the data packet to the dedicated security server for performing the comprehensive security analysis.  
Dubrovsky discloses the concept of security screening and the updating of security screen information such as Deep Packets Inspection (DPI) and others which may be performed by another server of a network security company in ¶0081 “………Such updates may be performed manually by an administrator of the datacenter, or automatically by downloading from another server of a network security company that provides such updates…….”
The examiner equates this to comprehensive security analysis being performed by a dedicated security server as recited in claim 16 above.
Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Dennerline in claim 12 by incorporating the concept of security screening as disclosed by Dubrovsky and be motivated in doing so because it provides a utilization method to perform security screening related tasks such as signature /pattern matching, hash comparison, deep packet inspection, e.t.c. (Dubrovsky ¶0081).
 	Regarding claim 20, Dennerline discloses the system of claim 12, wherein the processor is configured to: after capturing, analyzing the headers to determine security status 
Dennerline discloses the concept of checking (analyzing) the information on the header of a packet before forwarding the packet to destination computer a firewall or other gateway in ¶0063 “……..After checking the destination IP address, application identifier or other destination indicia contained in the packet's header, firewall (or other gateway) 172 forwards the packet to destination computer 160”. The firewall or other gateway determine the security status of the packet before forwarding it to the destination computer.
Dennerline discloses selection of packets based on their threat-score (security status) in ¶0055 “…..Based on their threat-score, selected packets are either dropped (high threat), or fast forwarded (low threat) in order to ensure continued inspection for unknown and newly arriving connections”.
However, Dennerline does not disclose the following limitation taught by Dubrovsky: decrypting the plurality of data packets to obtain a header of each packet.
Dubrovsky discloses the concept of decrypting the plurality of data packets in ¶0040 “The de-obfuscating of a set of computer data may include decrypting, reordering, or resequencing data included in that set of computer data. In certain instances, a portion of the data included in the set of computer data may be decrypted. The decryption may include XORing at least a portion of the data included in the data packet set with other data or with other data included in the data packet set…..” Once the data packet is decrypted, the header can be obtained.

Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Dennerline in claim 12 by incorporating the concept of decrypting the plurality of data packets to obtain the header of each .

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S 20170185638 , 20170140174, and 20160099963.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDASIRU K OLAEGBE whose telephone number is (571)272-2082. The examiner can normally be reached MON-FRI. 7.30AM-5.30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MUDASIRU K OLAEGBE/Examiner, Art Unit 2495           

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495